                      UNITED STATES DISTRICT COURT
                   EASTERN DISTRICT OF NORTH CAROLINA
                            WESTERN DIVISION

                                 No. 5:17-CR-314-D


 UNITED STATES OF AMERICA,             )
                                       )                   ORDER
       V.                              )
                                       )
 DERRICK MITCHELL,                     )
                                       )
            Defendant.                 )



      This matter comes before the court on the United States' Motion to seal exhibit

1 (DE 50) attached to the United States' response in opposition to Defendant's motion

for compassionate release.

      For good cause having been shown, the United States' motion is GRANTED.

The Clerk of Court is DIRECTED to seal the exhibit 1 (DE 50) attached to the United

States' response in opposition to Defendant's motion for compassionate release.

      SO ORDERED this q_ day of       '5.1~fMr .2020.

                                       ae4    O,vu
                                       JAIMES C. DEVER, III
                                       United States District Judge




            Case 5:17-cr-00314-D Document 53 Filed 09/17/20 Page 1 of 1
